Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 1 of 33




                    EXHIBIT A
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 2 of 33




                                                                  av
                                r)    BIOHEART             O.         S
                                                                      •
                                                                              STEM • LL
                                                                        •TRAINING




                                ADIPOSE DERIVED
                                STEM CELL ISOLATION
                                A STEP-BY-STEP GUIDE




                                                   US Stem Cell Clinic, LLC (USCC), SuRDATC,132
                                                   FEI: 3011837323: El: 4/10/2017-5/11/2017: CMA, SLS
                                                                                 Exhibit 9 Page 1 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 3 of 33



       Protocol/Checklist: Isolation of Human Adipose Derived Stem Cells                     SSTEM •
                                                                                            0•TRAINING

       Patient Name:

       Reagents
                        Description                           Lot Number                 Expiration Date
        Cellase
        Cell Wash Solution
       Materials
                                           Quantity           Lot Number                 Expiration Dat-il
       Plastics convenience kit
                                           required
       250 ml plastic beaker                  1
       60 cc luer lock syringe                2
       20 cc fuer lock syringe                2
       50 ml conical tube                     6
       0.2).tm filter                         1
       Cell Strainer                          1
       Cell Extractor                         2
       Wash bag                               1
       18 Gauge Needle                        3
       Equipment
        Description
        Swing-Arm Centrifuge (set to G Force) & (with Adapter for 50 ml conical tubes)
        Thy Block Incubator/Shaker
        Bench Top Flow Hood
       *Check off each step once you have completed it

       LI   1. Dispose of all material associated with previous patients. Thoroughly clean all surface
               areas with alcohol.
       O 2. Record patient name on all 50 ml conicals and Cell Wash Solution bottle.
       O 3. Thoroughly spray the syringe containing the 60 ccs of lipoasirate with sterile alcohol,
             and place in the hood.
         I 4. Transfer 250 ml plastic beaker for waste into the hood.
        Li 5. Discard infranate into the waste container.
        A   6. Washing
               O 6.1. Transfer Toomey syringe of fat into the cell wash bag using the port with the
                       white cap.
               O 6.2. Using the 60 cc syringe and needle, collect 60 ml of Cell Wash Solution through
                       the septum cap.
               O 6.3. Remove the needle and attach the luer lock of the 60 cc syringe to the bag and
                       add the entire contents. Leave the luer lock connected to the bag.
               O 6.4. Agitate the tissue by inverting approximately 5 times and then allow the fat to
                       separate for a period of 2 to 4 minutes with the luer lock and syringe down.
               0 6.5. Collect the fluid into the syringe being careful not to drain any fat. Flip bag and
                        disconnect syringe. Drain fluid into waste container.
                                                        1




                                                                        US Stem Cell Clinic, LLC (USCC), SuFa440,132
                                                                        FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                      Exhibit 9 Page 2 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 4 of 33


        Protocol/Checklist: Isolation of Human Adipose Derived Stem Cells                U•S•T II A 1tt I NO
        Patient Name:

        O 7. Spray four 50 ml conical tubes and transfer into the hood. Transfer fat evenly into four
              50 ml conical tubes using the large port.
        El 8. Enzymatic digestion to break down fat tissue and release cells
               Cl 8.1. Spray the following items with alcohol and transfer to hood: Cellase, 0.2 gm
                       filter, 60 cc syringe and a needle.
               D 8.2. Collect 50 ml Cell Wash Solution using a 60 cc syringe and needle.
               O 8.3. Add approximately 4-5 ml of Cell Wash Solution to the Cellase vial through the
                       septum cap. Invert the vial to dissolve the contents
               • 8.4. Pull the entire contents back into the syringe using the needle and invert the
                       syringe to mix thoroughly.
               O 8.5. Remove the needle and attach the 0.2 gm filter
               0 8.6. Express 12.5 ml of the enzyme into each of the 4 conicals.
               O 8.7. Shake the conical tubes vigorously for approximately 30 seconds and place the
                        conical tubes into the dry block at 37°C for a total of 12-15 minutes. At 6
                        minutes, shake the conical tubes vigorously for approximately 30 seconds.
               LJ
               -- 8.8. After 12 minutes shake the tube vigorously for approximately 30 seconds to
                        break up remaining tissue.
        U 9. Centrifuge the 4 conicals at 1200g for 5 minutes.
        ❑ 10. Collect the stromal vascular fraction (SVF) and filtration.
              LI 10.1. Spray a 20 cc syringe, a needle, two 50 ml conicals, cell strainer, and a cell
                       extractor with alcohol and transfer to the hood.
              O 10.2. Collect 15 ml of Cell Wash solution using the 20cc syringe and needle. Add to
                       the first 50 ml conical.
              O 10.3. Connect a cell extractor to the 20 cc syringe and pull up the SVF cell pellet at
                       the bottom of the 4 tubes.
              C] 10.4. Transfer contents to the first 50 ml conical and mix to ensure pellets are
                       completely broken up.
              ❑ 10.5. Place the cell strainer in the second 50 ml conical and pass the cell suspension
                       through using the syringe and cell extractor.
        11 1I. Centrifuge conical tube at 1200g for 5 minutes.
        U 12. Carefully aspirate the supernatant to the lowest point possible without aspirating the
              pelleted cells using a new 20 cc syringe and cell extractor.
        U 13. Obtain syringe containing approximately 1-6 mls of Platelet Rich Plasma or 0.9 Normal
              Saline and resuspend cells using the cell extractor from above.
        1:1 14. Transfer to the operating room for immediate use.




                                                       2




                                                                      US Stem Cell Clinic, LLC (USCC), SuRa440,1323"23
                                                                      FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                    Exhibit 9 Page 3 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 5 of 33




                  ADIPOSE DERIVED
                STEM CELL ISOLATION




                  Confidentiality Notice                             .s

                   This training presentation is confidential and
                   copyrighted by U.S. Stem Cell Training. It may not
                   be reproduced, transmitted or disseminated in any
                   form or by any means without the written
                   permission of an authorized representative from
                   Stem Cell Training LLC.




                                            2




                                                         US Stem Cell Clinic, LLC (USCC), SuRIMOXI,V7211
                                                         FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                       Exhibit 9 Page 4 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 6 of 33




                   Equipment

                   • Incubator/Dry Block: Provides superior
                     temperature control for stem cell incubation      amo
                                                                        •     • •

                   • Swing-Arm Centrifuge

                                             •     •


                   • Portable Clean Room Hood
                      —HEPA-Filtered Laminar Flow Biological "••• "
                        Safety Cabinet (LFBSC)
                      — Provides a compact and HEPA-filtered
                       aseptic work environment                  •
                                                   3




                   Definitions & Abbreviations •••
                   • ADSCs: Adipose Tissue Derived Stem Cells
                   • PRP: Platelet Rich Plasma (stem cells are suspended in
                     PRP prior to injection)
                   • SVF: Stromal Vascular Fraction
                   • MSCs: Mesenchymal Stem Cells
                   • RBCs: Red Blood Cells
                   • LFBSC: Laminar Flow Biological Safety Cabinet
                   • BPR: Batch Production Record or Protocol
                   • Supernatant: Fluid above cell pellets




                                                   4




                                                                    US Stem Cell Clinic, LLC (USCC), SuFrl
                                                                    FEI: 3011837323; EL 4/10/2017-5/11/2017; CMA, SLS
                                                                                                 Exhibit 9 Page 5 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 7 of 33




                  Flow Hood
                                           • Assembly Time: — 1 Hour
                       ......rte •
                       •
                                )
                                           • Step-by-step Bioheart Flow Hood
                                             Assembly Instructions:
                                              • All items listed and numbered
                                              • Tools needed for assembly specified
                                              • Graphic representation for each step
                                •             • Phone support provided




                  Incubator Settings
                                    Set temperature dial at 37°C


                                                                         It will take time to
                                                                         bring incubator up
                                                                         to temperature so
                                                                         do this first


                              !dam                                      'lest and confirm
                                    . NNW                               temperature using a
                                 cl
                                        @a                              thermometer
                                                                        and conical tube
                                                                        with water in it


                                        --"ImmpEr.




                                                     a




                                                                    US Stem Cell Clinic, LLC (USCC). Surir1340)0,tan
                                                                    FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                  Exhibit 9 Page 6 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 8 of 33




                   Supplementary Items Needed us.

                    The stem cell kits come with everything needed to process fat tissue
                    to produce the stem cell therapy although it is recommended that
                    every clinic should have the following additional items available:

                    Required Supplementary !taw.;
                    Gloves                              Spray bottle l for 18oprop}I alcohol)
                    5 ml. luer lock syringes            Isopropyl alcohol
                    Box of Kim Wipes                    22 —25 gauge needles


                    Qational_SttnnItingnittml SLUM
                    5 extra conical tubes               Steel wire rack for 16-50 mL conical tubes
                    Lab pen for marking conical tubes Timer the Biohcart's Stem Cell 'isolation Process
                    Equipment Serial Number Card




                                                                7




                   Isolation of Human ADSCs                                                          U.S.


                             • Wash fat tissue to remove hem atopoietic cells and RBCs



                   111.• Enzymatic digestion of tissue using Cellase


                      1
                             • Centrifugation to separate Stromal Vascular Fraction (SVF)



                             • Collect and filter SVF to isolate regenerative stem cells



                             • Centrifuge the combined SVF and prepare the SVF for final re-
                               suspension such as PRP and loaded into the syringe(s)




                                                                                       US Stem Cell Clinic, LLC (USCC), SuFeStAT0,132T24
                                                                                       FEE 3011837323: El: 4/10/2017-5/11/2017: CMA, SLS
                                                                                                                    Exhibit 9 Page 7 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 9 of 33




                  Important Considerations
                  • Working under a laminar flow hood
                    to avoid contamination
                  • Removal of red and white blood cells
                    through centrifuging and washing
                   • Clean flow hood melodically during process to maintain
                     aseptic environment
                  • 52.ray hood flaps with alcohol occasionally during the
                    process
                   • Filtering and separating out the fibrous material and debris
                     prior to reinjection


                                                  9




                  Important Considerations                                    .S.

                   • Do not let the cell extractor touch anything
                   • Keep everything capped under the hood when you arc not
                     using it
                   • Do not wave your hand over open bottles or caps, keep
                     everything pushed to the back of the hood when not in use
                   • Always spray your hands and all materials with alcohol
                     before bringing anything into the hood
                   • Put your hands and materials inside the hood immediately
                     after spraying them with alcohol
                   • Follow each step on the instructions for use
                   • Keep a waste basket close to discard items with ease


                                                 10




                                                                  US Stem Cell Clinic, LLC (USCC), SuFraY0,111.7"25
                                                                  FEI: 3011837323; El: 4/10/2017-5/11/2017: CMA, SLS
                                                                                                Exhibit 9 Page 8 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 10 of 33




                    Adipose Extraction                                      AJ.s.

                    Please watch the Adipose Extraction Training Video for
                    details on how to obtain a 60 cc lipoaspirate tissue sample.



                                                                  Be sure to
                                                                 obtain a full
                                                                  60 ccs of
                                                                adipose tissue
                                                                  front the
                                                                   patient.




                                                 11




                    Isolation of Human ADSCs                               -.F6..S.S C,1•.:



                    Training Overview
                    1. Breakdown of each step in the isolation procedure
                    2. Video of each step in procedure


                            *Read, follow, and complete all steps in the
                            instructions for use for each stem cell case*



                            to        PAY ATTENTION TO THE
                                      HELPFUL HINTS & REMINDERS
                                      (identified by this icon)




                                                 12




                                                                US Stem Cell Clinic, LLC (USCC), SurirIMOXI,V723
                                                                FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                              Exhibit 9 Page 9 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 11 of 33




                                   LINE CLEARANCE
                                   DOCUMENTATION
                                    & PREPARATION


                                                                      13




                   Isolation of Human ADSCs                                                                   u.s.    M CELL


                   Homo
                                 Deotripdon                          Let Number             tspareflo• Sete
                    C clime
                    Cell Wash Solution


                                                    clonstIty         Lit Number            EspIrstion Date
                    Plonks learesiesce 1dt
                                                    Ram
                    250 mirtiastie beaker
                    60 cc lust lock syringe
                    20 cc kyr lock syringe
                    50 ml conical tube                  6
                    0.2pm filter
                    Cell Strainer                       1
                    Cell Extractor                      2
                    Wash bas
                    18UautteNmik
                   Entdstmot
                    Description
                    Swing•ArniCcntsiluttelcerto G Force) & (with .1dapkr !or .40 NI coninitulier)
                    Dm Block incubate,' 'Shaer
                    Bench Top Flow Hood




                                                                      14




                                                                                                    US Stem Cell Clinic, LLC (USCC), SuFaM10,132T23
                                                                                                    FEI: 3011837323: El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                                                 Exhibit 9 Page 10 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 12 of 33




                    Step 1: Line Clearance

                    1. Dispose of all material associated with previous patients.
                       Thoroughly clean all surface areas with alcohol.

                                                                0 Make sure to
                                                                   wipe down
                                                                      all sides of
                                                                      the hood!




                                                   16




                   Step 2: Documentation

                    2. Record patient name on all 50 ml conicals and Cell Wash
                       Solution bottle.




                                                   16




                                                                  US Stem Cell Clinic, LLC (USCC), Sury1340)0,tan
                                                                  FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                               Exhibit 9 Page 11 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 13 of 33




                   Step 3 - 4: Preparation

                   3. Thoroughly spray the syringe containing the lipoasirate
                      with sterile alcohol and place in the hood.
                   4. Transfer 250 ml plastic beaker for waste into the hood.
                                 4.
                                           0 beaker
                                               Uncap the plastic waste
                                                    and keep the toontey
                                                 syringe's opening covered
                                                      until it is in use




                                                 17




                   Step 5: Preparation

                   5. Discard invemate into the waste container.




                                                                   US Stem Cell Clinic, LLC (USCC), SuRIMIO,132T3
                                                                   FEI: 3011837323: El: 4/10/2017-5/11/2017: CMA, SLS
                                                                                                Exhibit 9 Page 12 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 14 of 33




                                                                                          .„.




                      WASH TISSUE SAMPLE




                                                  19




                    Step 6: Wash Tissue Sample                             :4).$ STEM ;PEP4


                    6. Bring the cell wash bag into the hood. Open packaging
                       using scissors and transfer immediately into the hood.




                          Be careful to not damage the cell wash bag with

                    0     the scissors. Cut open the packaging and slide
                          the bag directly into the flow hood


                                                  20




                                                                 US Stem Cell Clinic, LLC (USCC), Sury1340)0,t2813
                                                                 FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                              Exhibit 9 Page 13 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 15 of 33




                   Step 6: Wash Tissue Sample                                       u.s.

                   6.1. Transfer Toomey syringe of fat into the cell wash bag
                        using the port with the white cap — remove cap from
                        cell wash bag.




                   Remove cap by pressing down on lever and then pulling the can off.



                                                      21




                   Step 6: Wash Tissue Sample

                   6.1. Transfer Toomey syringe of fat into the cell wash bag
                        using the port with the white cap - remove cap from
                        cell wash bag.




                       0        Discard all used materials

                                                      22




                                                                          US Stem Cell Clinic, LLC (USCC), suRIMGY0.132/14
                                                                          FEI: 3011837323; El: 4/10/2017-511112017: CMA, SLS
                                                                                                       Exhibit 9 Page 14 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 16 of 33




                    Step 6: Wash Tissue Sample

                    6.2. Using the 60 cc syringe and needle, collect 60 ml
                         of Cell Wash Solution through the septum cap.




                         Open the needle's packaging on the connector
                         end and hold the needle using the packaging



                                                   23




                    Step 6: Wash Tissue Sample

                    6.3. Remove the needle and attach the luer lock of the
                         60 cc syringe to the bag and add the entire contents.
                         Leave the luer lock syringe connected to the bag.




                        0 Keep the syringe attached to the bag!
                                                   24




                                                                   US Stem Cell Clinic, LLC (USCC), Sury1340)0,VS2
                                                                   FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                Exhibit 9 Page 15 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 17 of 33




                      Step 6: Wash Tissue Sample ils.rm

                         6.4. Agitate the tissue by inverting approximately 5 times
                              and then flip the bag upside down and allow the fat
                              to separate for a period of 30 seconds with the luer
                              lock and syringe down.
                                      •




                                                 211




                      Step 6: Wash Tissue Sample                           1)S.STEM ELL



                      6.5. Collect the fluid into the syringe being careful not to
                           drain any fat. Flip bag and disconnect syringe. Drain
                           fluid into waste container.




                          0 Press ports to break up fat clogging the ports




                                                                  US Stem Cell Clinic, LLC (USCC), Sury1340)0,1a$15
                                                                  FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                               Exhibit 9 Page 16 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 18 of 33




                    Step 7: Split Tissue Evenly                                         ;c EL.

                    7. Spray four 50 ml conical tubes and transfer into the hood.
                       Transfer fat evenly into four 50 ml conicals using large port.




                             Loosen the cap on each conical tube, pour fat
                             into two conicals and then distribute fat evenly


                                                   27




                      ENZYMATIC DIGESTION




                                                   28




                                                                  US Stem Cell Clinic, LLC (USCC), Sury1340)0,t2S4
                                                                  FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                               Exhibit 9 Page 17 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 19 of 33




                      Step 8: Enzymatic Digestion

                      8.1. Spray the following items with alcohol and then
                           transfer them into the hood:

                            60 cc syringe   Cellase
                            Needle          0.2 }tin filter

                       8.2. Collect 50 ml Cell Wash Solution using a
                            60 cc syringe and needle.




                                                 29




                   Step 8: Enzymatic Digestion                             tia..,.

                   8.3. Add approximately 4-5 ml of Cell Wash Solution to
                        the Cellase vial through the septum cap. Invert the
                        vial to dissolve the contents




                       0Be careful - do not overfill the Cellase vial!
                                                 30




                                                                  US Stem Cell Clinic, LLC (USCC), suRDAG10.132S5
                                                                  FEI: 3011837323; El: 4/10/2017-511112017; CMA, SLS
                                                                                               Exhibit 9 Page 18 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 20 of 33




                    Step 8: Enzymatic Digestion

                         8.4. Pull the entire contents back into the syringe using
                            the needle and invert the syringe to mix thoroughly.

                            0    Pull up air into the syringe to prevent leakage



                        83. Remove the needle and then attach the 0.2 mn filter.




                                                  31




                    Step 8: Enzymatic Digestion

                    8.6. Express 12.5 ml of the enzyme (from 50 ml of enzyme
                         and cell wash) into each of the four 50 ml conicals.




                                                  32




                                                                  US Stem Cell Clinic, LLC (USCC), Sury1340)0,t2V3
                                                                  FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                               Exhibit 9 Page 19 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 21 of 33




                   Step 8: Enzymatic Digestion

                      8.7. Shake the conical tubes vigorously for approximately 30
                           seconds and place the 4 conical tubes into the dry block
                           at 37°C for 6 minutes (total incubation time 12 minutes).

                                                           Place in           Set the timer
                        Shake 4 coniculs for 30 seconds
                                                           incubator          for 6 minutes


                                                               HEART




                       0 Keep the timer on hand at all times
                                                      33




                   Step 8: Enzymatic Digestion

                    8.7. Once 6 minutes has passed, shake conical tubes vigorously
                         for 30 seconds and set the timer for another 6 minutes.
                                                             Place in          Set the timer
                           Shake 4 conicals for another     Incubator          Jor another
                                   30 seconds                rd lime            6 minutes

                                                           ME
                                                            HEART




                                                      34




                                                                        US Stem Cell Clinic, LLC (USCC), Sury1340)0,1aRa
                                                                        FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                     Exhibit 9 Page 20 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 22 of 33




                                                                             I••

                    Step 8: Enzymatic Digestion

                    8.8. After 12 minutes shake the tubes vigorously for
                         approximately 30 seconds to break-up remaining tissue.




                                                 35




                          CENTRIFUGATION
                         & FINAL FILTRATION



                                                 38




                                                                US Stem Cell Clinic, LLC (USCC), surwimealase
                                                                FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                             Exhibit 9 Page 21 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 23 of 33




                   Step 9: Centrifugation

                   9. Centrifuge the 4 conicals at 1200 g for 5 minutes.




                                       Emcyte
                                       Centrifuge
                                       the conicals
                                       at 500g fur
                                                        -->
                                       5 minutes




                                                   37




                   Step 9: Centrifugation                                     U.S.,

                   9. Centrifuge the 4 conicals at 1200g for 5 minutes by first
                      sliding the blue adaptors up the conical until it is firmly
                      secured at the top of the conical. Then place the conical
                      and its adaptor into the centrifuge.




                                                   38




                                                                    US Stem Cell Clinic, LLC (USCC), SuFta00,12/N
                                                                    FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                 Exhibit 9 Page 22 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 24 of 33




                    Step 9: Emcyte Centrifuge
                    9. Once the 4 conicals have completed centrifugation, remove
                      the adaptors from the conical by sliding the adaptor down
                      while using the other hand to hold the cap and twist counter
                      clockwise (or twisting to the right as if tightening the cap).
                                                Be careful to twist the cap
                                                counter clockwise while
                                                removing the adaptor to
                                                ensure you do not accidentally
                                                remove the concial tube cap




                                                  31




                            FINAL FILTRATION



                                                  40




                                                                  US Stem Cell Clinic, LLC (USCC), Sury1340)0,13293
                                                                  FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                               Exhibit 9 Page 23 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 25 of 33




                   Step 10: Collect SVF & Filter                               S. T17!•1*'.:
                                                                                           -,1



                   10.1. Spray a 20 ec syringe, a needle,
                         two 50 ml conicals, cell strainer,
                         and a cell extractor with alcohol
                         and then transfer to the hood.

                              Loosen the cap on
                              each conical tube,
                              before continuing




                                                   41




                   Step 10: Collect SVF & Filter

                   10.2. Collect 15 ml of Cell Wash using a 20 cc syringe and
                         needle. Add the 15 ml of cell wash to a 50 ml conical.

                                                        j
                                                              1
                                                              4




                               Feel free to rearrange the items in the hood
                               to make navigating in the flow hood easier



                                                   42




                                                                  US Stem Cell Clinic, LLC (USCC), SuFra440,1329$
                                                                  FEI: 3011837323: El: 4/10/2017-5/11/2017: CMA, SLS
                                                                                               Exhibit 9 Page 24 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 26 of 33




                    Step 10: Collect SVF & Filter                               *.VSF1EM;PEu.5


                    10.3. Connect a cell extractor to the 20 cc syringe and pull up
                          each SVF cell pellet at the bottom of all 4 conical tubes.
                    10.4. Transfer contents to the first 50 ml conical (that contains
                          the 15 ml of cell wash) and mix to break up pellets
                                                              Slide the cell extractor
                                                         O
                                                              down the side of the
                                                              conical tube to avoid
                                                              touching the fat layer.
                                                              Obtain each cell pellet
                                                         O    & transfer to conical
                                                              tube with the 15 ml of
                                                              cell wash.
                                                    43




                    Step 10: Collect SVF & Filter                              • 11.
                                                                                   1
                                                                                    .
                                                                                             I .




                    10.5. Place the cell strainer in the second 50 ml conical, pull
                          up the cell suspension and pass it through the cell
                          strainer using the syringe and cell extractor.
                                                           Only
                                                         Touch the
                                                          Small
                                                         Handle!

                    0 Fitthethecellfilter snugly into the conical. Pull up half of
                                    suspension and push it through the cell strainer,
                          then pull up and push the other half through the strainer


                                                    44




                                                                     US Stem Cell Clinic, LLC (USCC), Sury1340)0,t2S2
                                                                     FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                  Exhibit 9 Page 25 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 27 of 33




                        2nd CENTRIFUGATION




                                                 45




                   Step 11: Centrifugation

                   11. Centrifuge conical at 1200g for 5 minutes. Sliding blue
                       adaptors up the conicals until firmly secured at the top.
                       Pair a balance with the same volume as the solution. Place
                       the conical and balance with adaptors into the centrifuge.




                                                 46




                                                                  US Stem Cell Clinic, LLC (USCC), Sury1340)0,t2S3
                                                                  FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                               Exhibit 9 Page 26 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 28 of 33




                    Step 11: Centrifugation                                    .ALSSTE
                    11. Centrifuge 4 conicals at 1200g for 5 minutes.




                                         Emcyte
                                         Centrifuge
                         • . . •         the conicals
                                         at 500g for
                     MIK                 5 minutes




                                                   47




                    Step 11: Emcyte Centrifuge                                           MfCEI.1
                                                                                           .



                    11. Once the conical has completed centrifugation, remove the
                        adaptor from the conical by sliding the adaptor down while
                        using the other hand to hold the cap and twist counter
                        clockwise (or twisting to the right as if tightening the cap).

                                             0 Becounter
                                                   careful to twist the cap
                                                         clockwise while
                                                   removing the adaptor to ensure
                                                   you do not accidentally remove
                                                   the concial tube cap




                                                   48




                                                                    US Stem Cell Clinic, LLC (USCC), Sury1340)0,1240$
                                                                    FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                 Exhibit 9 Page 27 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 29 of 33




                               RESUSPENSION




                                                   49




                   Step 12: Aspirate Fluid

                   12. Bring into the flow hood a new
                       20 cc syringe and a cell extractor.
                       Carefully aspirate the supernatant
                       to the lowest point possible
                       without touching the cell pellet.
                                 Supernatant
                            Ridge of Conical
                                   Cell Pellet
                        Aspirate the supernatant in 2 parts — pull up half and
                        then discard, then pull up the other half and discard.

                                                   50




                                                                 US Stem Cell Clinic, LLC (USCC), Sury1340)0,13285
                                                                 FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                              Exhibit 9 Page 28 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 30 of 33




                    Step 12: Aspirate Fluid

                    12. Aspirate the first half of the fluid and discard it into the
                        waste bucket. Place the tip of the cell extractor in the ridge
                        of the conical, tilt the conical tube at a 45 degree angle and
                        withdraw all the fluid, leaving the cell pellet.




                       di Once tilted, do not un-tilt the tube until all fluid has
                       11°.
                          been aspirated. Do not touch any of the cell pellet!


                                                    51




                    Step 12: Aspirate Fluid

                    12. Discard the supernatant into the waste basket, detach the
                        syringe, but leave the cell extractor in the conical.




                                                    52




                                                                    US Stem Cell Clinic, LLC (USCC), Sury1340)0,13293
                                                                    FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                                 Exhibit 9 Page 29 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 31 of 33




                   Step 13: Resuspension                                                F




                   13. If re-suspending in saline, bring a 5 cc syringe, a
                       needle, and saline (from your clinic). Obtain syringe
                      containing approximately 1-6 mls of 0.9 Normal Saline
                      or Platelet Rich Plasma and then resuspcnd cells using
                       the cell extractor from above.

                                    Final Cell Pellet

                                    Stem Cells
                                    Re-suspended
                                    in PRP or saline —



                                                 63




                   Step 14: Transfer to OR

                   14. Transfer to the operating room for immediate use.




                                                 54




                                                                  US Stem Cell Clinic, LLC (USCC), Sury1340)0,120
                                                                  FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                               Exhibit 9 Page 30 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 32 of 33




                    Step 15: Line Clearance                                   u.s.

                    15. Dispose of all material associated with the patient and
                       thoroughly clean all surface areas with alcohol.

                                                            0 Make sure to
                                                               wipe down
                                                                   all sides of
                                                                   the hood!




                                                   55




                                                                  US Stem Cell Clinic, LLC (USCC), SuFaM10,13293
                                                                  FEI: 3011837323: El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                               Exhibit 9 Page 31 of 32
Case 0:18-cv-61047-UU Document 45-2 Entered on FLSD Docket 03/11/2019 Page 33 of 33




                                                   US Stem Cell Clinic, LLC (USCC), SuFraiMit0,122a9
                                                   FEI: 3011837323; El: 4/10/2017-5/11/2017; CMA, SLS
                                                                                Exhibit 9 Page 32 of 32
